NO. 12-20-00210-CV
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


IN RE: MATTHEW BERRYMAN                                   §

AND TABITHA BERRYMAN,                                     §   ORIGINAL PROCEEDING

RELATORS                                                  §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Matthew and Tabitha Berryman, Relators, filed a petition for writ of mandamus
challenging Respondent’s order in aid of investigation of child abuse or neglect. 1 On October 14,
2020, this Court conditionally granted the petition and directed Respondent to vacate his August
21, 2020, order in aid of investigation. By an order signed on October 15, Respondent complied
with this Court’s opinion and order, rendering this proceeding moot. Accordingly, we dismiss the
petition for writ of mandamus as moot.
Opinion delivered October 30, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         Respondent is the Honorable Tim Womack, Judge of the 307th District Court in Gregg County, Texas.
         1

The Texas Department of Family and Protective Services is the Real Party in Interest. The Texas Public Policy
Foundation filed an amicus brief in support of the Berrymans’ petition for writ of mandamus.
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                         OCTOBER 30, 2020

                                       NO. 12-20-00210-CV



                MATTHEW BERRYMAN AND TABITHA BERRYMAN,
                               Relators
                                 V.

                                     HON. TIM WOMACK,
                                          Respondent


                                      ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
Matthew Berryman and Tabitha Berryman; who are the relators in appellate cause number 12-
20-00210-CV and respondents in trial court cause number 2020-1515-DR, on the docket of the
307th Judicial District Court of Gregg County, Texas. Said petition for writ of mandamus
having been filed herein on August 31, 2020, and the same having been duly considered, because
it is the opinion of this Court that the writ should not issue, it is therefore CONSIDERED,
ADJUDGED and ORDERED that the said petition for writ of mandamus be, and the same is,
hereby dismissed as moot.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.